U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 19, 2014, there were 56,896,000 shares of common stock, par value $0.0001, issued and outstanding. HPIL HOLDING FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Unaudited Condensed Consolidated Financial Statements 1 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3 Quantitative and Qualitative Disclosures About Market Risk 12 Item4 Controls and Procedures 12 PART II – OTHER INFORMATION Item1 Legal Proceedings 13 Item1A Risk Factors 13 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item3 Defaults Upon Senior Securities 13 Item4 Mine Safety Disclosures 13 Item5 Other Information 13 Item6 Exhibits 14 SIGNATURES 15 (i) PART IFINANCIAL INFORMATION Item 1. Financial Statements. HPIL HOLDING and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2013 June 30, December 31, ASSETS Current Assets: Cash $ 429,723 $ 401,723 Prepaid expense 5,000 - Total Current Assets 434,723 401,723 Property and Equipment 236,862 212,668 Investment in affiliated Company 31,850 35,615 Advances to related parties 341,746 349,909 Total Other Assets 610,458 598,192 Total Assets $ 1,045,181 $ 999,915 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses 13,400 49,201 Total Current Liabilities 13,400 49,201 Commitments and Contingencies Stockholders' Equity Preferred stock, Series 1, Class P-1 par value $8.75; 25,000,000 shares authorized; nil issued and outstanding on June 30, 2014, and December 31, 2013 - - Preferred stock, Series 1, Class P-2 par value $7.00; 75,000,000 shares authorized; 50,000 and nil issued and outstanding on June 30, 2014 and December 31, 2013, respectively. 350,000 - Common stock par value $0.0001; 400,000,000 shares authorized; 56,896,000 issued and outstanding on June 30, 2014 and December 31, 2013. 5,690 5,690 Additional paid-in capital 3,093,043 3,027,068 Accumulated Deficit (2,416,952) (2,082,044) Total Stockholders' Equity 1,031,781 950,714 Total Liabilities and Stockholders' Equity $ 1,045,181 $ 999,915 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 HPIL HOLDING and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, Consulting Revenue $ 30,000 $ - $ 30,000 $ - Cost of revenue - Gross profit 30,000 - 30,000 - Operating expenses: General and administrative 165,881 171,013 298,909 265,536 Total operating expenses 165,881 171,013 298,909 265,536 Net Loss (135,881) (171,013) (268,909) (265,536) Preferred dividend from beneficial conversion feature (66,000) - (66,000) - Net loss available to common shareholders $ (201,881) $ (171,013) $ (334,909) $ (265,536) Loss per weighted average number of common shares Outstanding - Basic and diluted $ (0.00) $ (0.00) $ (0.01) $ (0.00) Weighted average number of common shares Outstanding - Basic and diluted 56,896,000 56,671,000 56,896,000 56,665,254 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 HPIL HOLDING and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS AS OF JUNE 30, 2, 2013 For the Six For the Six Months Ended Months Ended June 30, June 30, OPERATING ACTIVITIES: Net loss $ (268,909) $ (265,536) Adjustment for non-cash items: Equity loss from unconsolidated affiliate 3,765 - Adjustments for changes in working capital: Prepaid expenses (5,000) 10,000 Accounts payable and accrued expenses (35,801) 42,238 NET CASH USED IN OPERATING ACTIVITIES (305,945) (213,298) INVESTING ACTIVITIES: Net repayments from related parties 8,164 - Expenditures for property and equipment (24,194) (154,302) NET CASH USED IN INVESTING ACTIVITIES: (16,030) (154,302) FINANCING ACTIVITIES: Proceeds from issuance of common stock - 81,600 Net advances from stockholder - 82,500 Proceeds from issuance of preferred stock 349,975 - NET CASH PROVIDED BY FINANCING ACTIVITIES 349,975 164,100 NET (DECREASE) INCREASE IN CASH 28,000 (203,500) CASH - BEGINNING OF PERIOD 401,723 218,046 CASH - END OF PERIOD $ 429,723 $ 14,546 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 HPIL HOLDING and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations HPIL HOLDING and Subsidiaries ( referred to in this report as “HPIL”, the “Company”, “us”, “our” or “we”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Mr. Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile of the Company from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, the Company changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in the Company’s business focus to health care and environmental quality sectors. Afterwards the Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. On May 21, 2012, the Company changed its name to HPIL HOLDING. As of June 30, 2014, the Company has yet to commence substantial operations. Expenses incurred from February 17, 2004 (date of inception) through June 30, 2014 relate to the Company’s formation and general administrative activities.
